 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDPacific Gamble Robinson Co./Omaha Branch d/b/aGamble Robinson Co.andGeneralDrivers&Helpers Union Local No.554,affiliatedwith theInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen&Helpers of America,Petitioner.Case l7-RC-6012January 2, 1970DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND JENKINSPursuant to a stipulation for certification uponconsent election approved onMay 26, 1969, anelection by secret ballot was conducted on June 11,1969, under the direction and supervision of theActingRegionalDirector for Region 17 among theemployees in the stipulatedunit.At the conclusionof the election, the parties were furnished with atally of ballots, which showed that 13 voters castballots for, and 16 against, the Petitioner, and therewere 4 challenged ballots. The challenged ballotswere sufficient in number to affect the results of theelection.Thereafter,thePetitionerfiledtimelyobjections to conduct affecting the results of theelection.In accordance with the National Labor RelationsBoard Rules and Regulations and Statements ofProcedure,Series 8, asamended, the RegionalDirector conducted an investigation and on July 31,1969, issued and duly served on the parties hisreport on objections and challenged ballots, in whichhe recommended in relevant part that the challengesto the ballots of Terry Fernside,DanielFleming,James Kelly, and Donald Wicoff be overruled, theballots be opened and counted, and a revised tallybe issued; and that if the revised tally fails to showthat the Petitioner has received a majority, thePetitioner's Objection I be sustained, the election besetaside,and a second election be directed.Thereafter, the Employer filed timely exceptions totheRegionalDirector's report, and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational LaborRelations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.Upon the entire record in this case, the Boardfinds:1.The Employerisengagedin commerce withinthemeaningof the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.ThePetitioner is a labor organization claimingto representcertainemployees of the Employer.3.A question affectingcommerceexistsconcerningthe representation of employees of theEmployer withinthemeaningof Section 9(c)(1) and180 NLRB No. 84Section 2(6) and (7) of the Act.4.We find, in accord with the stipulation of theparties, that the following unit is appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act:Allcityand country drivers and warehouseemployees working out of the Employer's facilityinOmaha,Nebraska,butEXCLUDINGsalesmen,office-clericalemployees,guards,professionals, watchmen, all other employees, andsupervisors as defined in the Act.5.The Regional Director found, in his report,that employee DonaldWicoff had a substantialinterest in the wages and working conditions of theother employees in the unit and was accordinglyeligible to vote in the election.While the Employerhas excepted to this finding, it has alleged no factswhichwould tend to controvert the RegionalDirector's basis for his conclusion.We adopt theRegionalDirector'sconclusionandhisrecommendation that Wicoff's challenged ballot beopened and counted.'The Regional Director further found that theEmployer omitted the names and addresses of 4employees from the list it had supplied before theelection, totaling approximately 10 percent of theelectorate, and that as the preelection conferencewhich began 15 minutes before the opening of thepolls, the Employer announced that three of theemployees had been inadvertently omitted from thelist,duetoamisunderstandingwithinitsorganization as to the use of payrolls for preparingthe names and addresses for the list. The RegionalDirectorconcluded that the Employer by itsomission of the four employees from the list was notin substantial compliance with the Board'sExcelsiorrequirements. tWhile it is an established policy of the Board thatExcelsiorisnot to be applied mechanically,' it isalsowell established that substantial compliance isrequired.Assumingarguendothe truth of theEmployer's claim that the omission was largelyinadvertent, the fact remains that 4 out of 36eligiblevoters,ormore than 11 percent, wereomitted from the list. Consequently, the Petitionerdid not have an opportunity prior to the election toinform a substantial percentage of the electorate ofitspositionand the issues raised by it; and theEmployer'sclaimofinadvertencecannotbeaccepted to excuse its failure to afford such anopportunity to the Union. Thus, it cannot be said'in the absence of exceptions thereto, we also adopt,pro forma,theRegional Director's recommendation that the challenges to the ballots ofFernside,Fleming,and Kelly be overruled and that their ballots be openedand counted.Member Jenkinswould not adopt the Acting Regional Director'srecommendation with respect to the challenged ballot of Wicoff MemberJenkins is of the opinion that Wicoff,a college student and part-timeemployee,does not have a sufficient community of interest with the otheremployees to be included in the unit'Excelsior Underwear Inc,156 NLRB 1236'Program Aids Company Inc.163 NLRB 145 GAMBLE ROBINSON CO.533that the Employer substantially complied with theExcelsiorrequirements.Accordingly,wefindthattheEmployer'sexceptions raise no material or substanital issue offact or law which would warrant reversal of theRegional Director's findings on the objection, whichwe hereby adopt.'As we have sustained the Regional Director'sruling on the challenged ballots, we shall order theRegional Director to open and count the ballots andtoprepare a revised tally and a certification ofrepresentative if appropriate. In the event that therevised tally shows that the Petitioner has notreceived a majority of the ballots cast, the electionwill be set aside and a second election directed.ORDERIt is hereby ordered that the Regional DirectorforRegion 17 shall,pursuantto the Rules andRegulationsof theBoard,within 10 days from thedate of this Order,open andcount the ballots ofTerry Fernside,DanielFleming, James Kelly, andDonald Wicoff; prepare and cause to be served uponthe parties a revised tally of ballots; and issue aCertification of Representative or conduct a newelection,asmay be appropriate pursuant to thisDecision and according to the results shown by therevised tally.IT IS FURTHER ORDERED thatinsofar as requiredby the procedure described in this Order, theelectionof June 11, 1969, among the unit ofemployees hereinbefore set out, be, and it hereby is,set aside.[DirectionofSecondElectionsomitted frompublication.]in the absence of exceptions thereto,we adoptpro formathe RegionalDirector's findings that the Petitioner'sObjections 2 and3 arewithoutmerit'In order to assure that all eligiblevotersmay have the opportunity tobe informed of the issues in the exerciseof their statutoryright to vote, allparties to the election should have access to a listof votersand theiraddresseswhichmay be used to communicate with themExcelsiorUnderwearInc.156 NLRB 1236;N.L R.Bv.Wyman-Gordon Company,394 U.S 759Accordingly, it is hereby directed that an election eligibilitylist, containing the names and addressesof all theeligible voters,must befiledbythe Employer with the Regional Director for Region17 within 7days after the issuance of the Notice of SecondElection bythe RegionalDirector The Regional Director shall make the list available to all partiesto the electionNo extension of time to file this list shall be granted by theRegionalDirector except in extraordinary circumstances. Failure tocomply with this requirement shall be grounds for setting aside the electionwhenever proper objections are filed